Citation Nr: 0009300	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-01 037	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946, including a period as a prisoner of war.  The 
appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) from 
a February 1995 RO decision which denied service connection 
for the cause of the veteran's death (which is one method for 
establishing entitlement to DIC).  In a January 1997 
decision, the Board denied the claim for service connection 
for the cause of the veteran's death, holding that the claim 
was not well grounded.

The appellant than appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a June 1999 single-judge order 
(decision), the Court indicated it was affirming the Board's 
decision that the claim for service connection for the cause 
of the veteran's death was not well grounded.  The Board 
notes that such affirmance is clearly shown by the contents 
of the Court order, notwithstanding the last sentence of the 
order which states that the Board decision was vacated.  
Hence, the Board finds that the issue of service connection 
for the cause of the veteran's death is no longer on appeal.  
The June 1999 Court order also noted, however, that the Board 
had failed to adjudicate an issue of entitlement to DIC under 
38 U.S.C.A. § 1318, and the Court remanded that issue for 
adjudication.

In October 1999, the appellant's attorney submitted 
additional evidence and argument tot he Board, and requested 
an extension of time to submit more evidence.  In March 2000, 
the attorney reported he had no further evidence or argument 
to submit.





REMAND

As noted above, the June 1999 Court order requires 
adjudication of the issue of entitlement to DIC under 
38 U.S.C.A. § 1318.  That law provides, in pertinent part, 
that a veteran's surviving spouse will be paid DIC, in the 
same manner "as if" the veteran's death were service 
connected, if the veteran was actually in receipt of "or 
entitled to receive" total compensation benefits for a 
period of 10 or more years immediately preceding death.

At the time of his death, the veteran was service connected 
for a psychiatric disorder (last classified as a generalized 
anxiety disorder with depression and schizotypical features), 
residuals of frozen feet, residuals of a left ankle gunshot 
wound, recurrent duodenal ulcer and epigastric discomfort, a 
p___ cyst, and a fungus infection of the tongue; the combined 
compensation rating was 70 percent.  The veteran was not 
actually in receipt of a total compensation rating for 10 
years preceding his death.  As noted in the June 1999 Court 
order, the appellant asserts the veteran was "entitled to 
receive" total compensation for at least 10 years before 
death, and the court cited to precedent Court decisions which 
note this may be established by demonstrating clear and 
unmistakable error in lifetime ratings or by "hypothetical" 
claims.  But see limitations in recent Court decision of 
Marso v. West, No. 97-2178 (U.S. Vet.App. December 23, 1999), 
and recent revisions to 38 C.F.R. § 3.22, effective January 
21, 2000 (65 Fed.Reg. 3388 (2000)).

From the attorney's recent statements, and a September 1999 
letter from a private therapist, it appears (although it is 
unclear) that the appellant is claiming that if the veteran's 
service-connected psychiatric disorder were rated higher or 
was classified as post-traumatic stress disorder (PTSD), 
during the 10 years preceding death, then his combined 
compensation rating would have been 100 percent during such 
period and there would now be entitlement to DIC under 
38 U.S.C.A. § 1318.

In any event, the § 1318 issue must be remanded to the RO, 
partly because it has never been adjudicated by the RO (and 
there is currently no RO decision over which the Board could 
exercise appellate jurisdiction).  Moreover, the appellant 
has not waived initial RO review of the September 1999 
medical statement which was submitted directly to the Board.  
38 U.S.C.A. § 20.1304.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should have the appellant and 
her attorney clarify the theory of 
entitlement to DIC under 38 U.S.C.A. 
§ 1318 (i.e., clear and unmistakable 
error in specific lifetime ratings, or 
specific "hypothetical" claims).  On 
remand, the appellant and her attorney 
may submit additional evidence and 
argument on this issue.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  Thereafter the RO should adjudicate 
the issue of entitlement to DIC under 
38 U.S.C.A. § 1318.  If the claim is 
denied, the appellant (and her attorney) 
should be notified and advised that to 
appeal this issue she must file a timely 
notice of disagreement and, after a 
statement of the case is issued, file a 
timely substantive appeal.  If such issue 
is appealed, the RO should return the 
case to the Board. 



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




